
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.19


Summary of Key Terms of Named Executive Officer Compensation Arrangements

        Digimarc has a written employment agreement with its Chief Executive
Officer, Bruce Davis, that governs the minimum terms of his compensation and is
filed as an exhibit to Digimarc's annual report on Form 10-K. The Compensation
Committee of Digimarc's Board of Directors may establish compensation for
Mr. Davis that exceeds the minimums established by his employment agreement.

        Digimarc's other named executive officers are compensated pursuant to
oral, informal compensation arrangements. The Compensation Committee determines
annually the compensation of each named executive officer. The primary elements
of Digimarc's compensation arrangements with its named executive officers
consist of an annual base salary, annual cash bonus and equity compensation
awards.

        The following table sets forth the base salary and annual bonus target
amount for each named executive officer for 2008.

Name and Principal Positions


--------------------------------------------------------------------------------

  2008 Base
Salary

--------------------------------------------------------------------------------

  2008 Annual
Bonus Target

--------------------------------------------------------------------------------

Bruce Davis, Chief Executive Officer/Chairman of the Board of Directors   $
410,000   $ 328,000 Michael McConnell, Chief Financial Officer and Treasurer   $
260,000   $ 143,000 Robert Eckel, President, Government Programs   $ 270,000   $
148,500 Robert Chamness, Chief Legal Officer and Secretary   $ 250,000   $
137,500 Reed Stager, Executive Vice President   $ 250,000   $ 137,500

        For Mr. Davis, 30% of his bonus will be calculated based on Digimarc's
revenue growth targets in 2008, 25% of his bonus will be calculated on
Digimarc's EBITDAS (earnings before interest, taxes, depreciation, amortization
and share-based compensation expense) targets for 2008, and 30% of his bonus
will be calculated based on the achievement of individual performance goals. For
Mr. McConnell, 20% of his bonus will be calculated based on Digimarc's revenue
growth targets in 2008, 45% of his bonus will be calculated on Digimarc's
EBITDAS targets for 2008, and 20% of his bonus will be calculated based on the
achievement of individual performance goals. For Mr. Eckel and Mr. Stager, 45%
of the bonus will be calculated based on Digimarc's ID and digital watermarking
revenue growth targets respectively for 2008, 20% of the bonus will be
calculated on Digimarc's EBITDAS targets for 2008, and 20% will be calculated
based on the achievement of individual performance goals. For Mr. Chamness, 20%
of his bonus will be calculated based on Digimarc's revenue growth targets in
2008, 25% of his bonus will be calculated on Digimarc's EBITDAS targets for
2008, and 40% of his bonus will be calculated based on the achievement of
individual performance goals. An additional 15% of each executive's bonus will
be calculated based on the achievement of significant events in 2008 that place
the Company on track for projected revenue growth in 2009 and beyond. The
Compensation Committee may increase the bonus payments above the target amount
for significant performance that exceeds the applicable performance goals.

        The named executive officers are also eligible to participate in
Digimarc's equity compensation plans, and generally receive annual awards of
options, restricted stock and/or performance vesting shares under these plans at
the discretion of the Compensation Committee. Options and restricted stock
awards generally vest over a four-year period following the date of grant.
Performance vesting shares generally vest or terminate on the achievement of one
or more specified performance goals. Specific terms of option grants are
governed by a Stock Option Award Agreement between Digimarc and each named
executive officer. Specific terms of restricted stock awards and performance
vesting share awards are governed by a Restricted Stock Agreement and
Performance Vesting Share Agreement, respectively, between Digimarc and each
named executive officer.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.19

